Exhibit 4.1 SPECIMEN OF COMMON STOCK CERTIFICATE []NUMBER SHARES[] AUTHORIZED COMMON STOCK; 100,000,$.ommon stock CUSIP THIS CERTIFIES THAT IS THE RECORD HOLDER OF SHARES OF EMPIRE GLOBAL GAMING, INC.’S COMMON STOCK TRANSFERABLE ON THE BOOKS OF THE CORPORATION IN PERSON OR BY DULY AUTHORIZED ATTORNEY UPON SURRENDER OF THIS CERTIFICATE PROPERLY ENDORSED. THIS CERTIFICATE IS NOT VALID UNTIL COUNTERSIGNED BY THE TRANSFER AGENT AND REGISTERED BY THE REGISTRAR. Witness the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. Dated: [SEAL OF Empire Global Gaming, Inc.] /s/ Nicholas M. Sorge Nicholas M. Sorge, President /s/ Dolores Marsh Dolores Marsh, Secretary By:Patrick Day American Registrar and Transfer Company Salt Lake City, UT 84107 This Certificate is not valid unless countersigned by the Transfer Agent. NOTICE:Signature must be guaranteed by a firm which is a member of a registerednational stock exchange, or by a bank (other than a savings bank), or a trust company. The following abbreviation, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM - as tenants in common UNIF GIFT MIN ACT - Custodian TEN ENT- as tenants by the entireties (Cust) (Minor) JT TEN - as joint tenants with rightunderUniform Gifts to Minorsofsurvivorshipandnot as Act tenants in common. (State) Additional abbreviation may also be used though not in above list. FOR VALUE RECEIVED, hereby sell,assignandtransferunto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE - (Please print or typewrite name and address including zip code of assignee) Sharesofthecapital stock represented by the within Certificate and do herebyirrevocably constitute and appoint Attorneyto transfer the said stock on the books of the within named Corporation with full power of substitution in the premises. Dated: NOTICE: The signature to this assignment must correspond with the nameas written upon the face of the Certificate, in every particular, without alteration or enlargement, or any change whatever.
